PCIJ_A_04_InterpretationNo3_BGR_GRC_1925-03-26_JUD_01_ME_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE JUSTICE
INTERNATIONALE

SERIE A — N° 4
Le 26 mars 1925

 

RECUEIL DES ARRETS

INTERPRETATION DE
L?ARRET N° 3

 

 

PUBLICATIONS OF THE PERMANENT COURT
OF INTERNATIONAL JUSTICE.

SERIES A — No. 4
March 26th, 1925

COLLECTION OF JUDGMENTS

INTERPRETATION OF
JUDGMENT No. 3

LEYDE
SOCIETE D’EDITIONS
A.W. SIJTHOFF

1925

LEYDEN
A. W. SIJTHOFF’S
PUBLISHING COMPANY
1925

 
PERMANENT COURT OF INTERNATIONAL JUSTICE.

CHAMBER OF SUMMARY PROCEDURE. 1925.
| M. 2

On March 26th, 1925. rie E a
Docket S.

Before:

MM. Loper, Former President of the Court, President ;
Huser, President of the Court;
WEISS, Vice-President of the Court.

. INTERPRETATION OF
PARAGRAPH 4 OF THE ANNEX FOLLOWING
ARTICLE 179 OF THE TREATY OF NEUILLY.
Between
The Government of His Majesty the King of the Bulgars
and
The Government of the Greek Republic.

INTERPRETATION OF THE AFORESAID JUDGMENT.

 

The Court,
sitting as a Chamber of Summary Procedure,
composed as stated above ;

WHEREAS, by its judgment of September 12th, 1924, the Court
gave its decision in the dispute set out in the special agreement
signed at Sofia on March 18th, 1924, on behalf of the Government
of His Majesty the King of the Bulgars and of the Government of
the Greek Republic, and arising in connection with the jurisdiction
of the arbitrator appointed by M. Gustave Ador under paragraph 4
of the Annex to Section IV of Part IX of the Treaty of Peace signed
at Neuilly on November 27th, 1919 ;

WHEREAS, by a letter dated November 27th, 1924, the Agent
representing the Greek Government before the Court in this suit,
on behalf of his Government requested the Court, in accordance
with Article 60 of the Statute, to furnish him with an authoritative
and, as far as possible, detailed interpretation of the judgment of
JUDGMENT No. 4 5

September ‘12th, 1924, more especially in regard to the question
whether, under that judgment, the claims in question may only
be paid from the proceeds of the sale of Bulgarian property situated
in Greek territory ;

: WHEREAS the Court, on receipt of this request, invited the Agent
of the Greek Government to be so good as to furnish it with exact
information as to the points to which the request for an interpret-
ation contained in the letter of November 27th, 1024, referred ;

WHEREAS the Court communicated the text of this letter to
the Agent of the Government of His Majesty the King of the
Bulgars in this suit, in order that he might submit any relevant
observations ;

WHEREAS, by a letter dated December 30th, 1924, the Greek
Agent informed the Court that the interpretation desired by his
Government related to the exact scope of the second paragraph
of the operative part of the judgment of September rath, 1924, and
that in particular it was desired that the meaning of that portion
concerned of the judgment should be defined having regard to
three aspects of the question, namely :

(a) “the possible existence, according to the terms of the judgment,
of Bulgarian property in Greece which might be used to realize sums
awarded by the arbitrator ;

(6) “the possibility, under the terms of the judgment, of liquid-
ating Bulgarian landed property in Greece with a view to realizing
such sums :

(c) “the right of Greece, under the terms of the judgment, to apply
to the Reparation Commission with a view to obtaining a redistribu-
tion between the Allied Powers of the total capital sum at which the
obligation to make reparation imposed upon Bulgaria was fixed” ;

Wuereas the Agent of the Bulgarian Government submitted
to the Court by letter dated December 30th, 1924, a Memorandum
containing his observations regarding the aforesaid request for
an interpretation ;

WHEREAS the Court has not considered it necessary to institute
oral proceedings in this case ;

Having regard to the Court’s judgment of September rath, 1924 ;

Having regard to the above-mentioned documents submitted
by the Parties ; |

Having regard to Article 60 of the Statute ;

WueErEAs the Agent of the Bulgarian Government, in his letter
JUDGMENT No. 4 6

of December 30th, 1924, submitted observations regarding the
Greek Government’s request for an interpretation, without disputing
the Court’s jurisdiction to give such interpretation ; and as there-
fore the Court has jurisdiction to do so as the result of this agree-
ment between the Parties, so that there is no need for the Court to
consider in the present case whether, in the absence of a definite
dispute between the Parties regarding the interpretation of the
judgment of September 12th, 1924, the requisite jurisdiction could
be based exclusively on the unilateral request made by the Greek
Government ;

WHEREAS, under the terms of the special agreement of March
18th, 1924, the Court was called upon to determine the precise
meaning of the last sentence of the first sub-paragraph (French
text) of paragraph 4 of the Annex to Section IV, Part IX, of the
Treaty of Neuilly, replying in particular to the two following
questions :

“(x) Does the text above quoted authorize claims for acts
committed even outside Bulgarian territory as constituted before
October 11th, 1915, in particular in districts occupied by Bulgaria
after her entry into the war ?

(2) Does the text above quoted authorize claims for damages
incurred by claimants not only as regards their property, rights.
and interests, but also as regards their person, arising out of ill-
treatment, deportation, internment or other similar acts ?”

As, having regard to the manner in which the dispute was
defined, the interpretation desired by the Parties related only to
the basis and extent of the obligations mentioned in the clause
in question, the applicability of which was taken for granted in
the special agreement ;

As, therefore, the question did not, on this submission, arise
whether and to what extent the sentence in question was in fact
applicable as between the Parties, apart from the question of
its applicability as between other signatories of the Treaty of
Neuilly ;

WHEREAS the Greek request, when seeking an interpretation
of the judgment of September 12th, in regard to the question
whether that judgment sanctions the liquidation by Greece of
Bulgarian property in Greek territory with a view to realizing sums
which may be awarded by the arbitrator appointed by M. Ador,
JUDGMENT No. 4 7

is clearly based on a different conception unknown to the special
agreement, namely, that there is some doubt as to the applicability
of the sentence in question as between the Parties ;

As this view is corroborated by the observations of the Agent
of the Bulgarian Government, who submits that, in the present
case, the aforesaid sentence is inapplicable having regard to the
terms of Article 177, letter 7, the interpretation of which the Court,
however, was-not asked to give under the special agreement of
March 18th, 1924 ;

WHEREAS the Greek Government, in its request asking for an inter-
pretation of the judgment of September 12th in regard to the ques-
tion whether, under that judgment, the claims in question can be
satisfied only from the proceeds of the sale of Bulgarian property
situated in Greek territory, though adopting, as regards the applic-
ability of the sentence in dispute, the same standpoint as the
special agreement, envisages a matter other than the determination
of the basis and extent of the obligations referred to in the clause
in question ; |

As the same observation applies with regard to the question
concerning the right of Greece, under the terms of the judgment, to
apply to the Reparation Commission with a view to obtaining a
redistribution amongst the Allied Powers of their claïm on Bulgaria
in respect of reparation ;

WHEREAS an interpretation—given in accordance with Article 60
of the Statute—of the judgment of September 12th, 1924, cannot
go beyond the limits of that judgment itself, which are fixed by
the special agreement ;

FOR THESE REASONS,
The Court declares

That the request of the Greek Government for an authoritative
interpretation of the judgment of September 12th, 1924, in accord-
ance with Article 60 of the Statute, cannot be granted.
JUDGMENT No. 4. | 8

Done in French and English, the French text being authoritative.

At the Peace Palace, The Hague, this twenty-sixth day of March,
one thousand nine hundred and twenty-five, in three copies, one
of which is to be placed in the archives of the Court and the others
to be forwarded to the Agents of the Government of His Majesty
the King of the Bulgars and of the Government of the Greek
Republic respectively. |

(Signed) LODER,
President.

(Signed) À. HAMMARSKJOLD,

Registrar.
